

116 SRES 705 ATS: Proclaiming the week of September 21 through September 25, 2020, to be “National Clean Energy Week”.
U.S. Senate
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 705IN THE SENATE OF THE UNITED STATESSeptember 17, 2020Ms. Collins (for herself, Ms. Cantwell, Mr. Graham, Mr. Whitehouse, Mr. Alexander, Ms. Rosen, Mr. Tillis, Ms. Baldwin, Mr. Braun, Mr. Coons, Mr. Romney, Mr. King, Mr. Gardner, Ms. Warren, Mr. Burr, Mr. Manchin, Mr. Thune, and Mrs. Shaheen) submitted the following resolution; which was considered and agreed toRESOLUTIONProclaiming the week of September 21 through September 25, 2020, to be National Clean Energy Week.Whereas, across the United States, clean and readily abundant forms of energy are powering more homes and businesses than ever before;Whereas clean energy generation is readily available from zero- and low-emissions sources;Whereas the clean energy sector is a growing part of the economy and has been a key driver of economic growth in the United States in recent years;Whereas technological innovation can further reduce costs and increase deployment of clean energy sources;Whereas the 2020 U.S. Energy and Employment Report found that—(1)at the end of 2019, the energy sector in the United States employed 6,800,000 individuals; and(2)in 2019, the energy sector in the United States generated more than 120,000 new jobs;Whereas the scaling of clean energy is essential to reducing harmful pollution;Whereas clean energy jobs are inherently local, contribute to the growth of local economies, and cannot be outsourced due to the on-site nature of construction, installation, and maintenance; andWhereas innovative clean energy solutions and clean energy jobs are part of the energy future of the United States: Now, therefore, be itThat the Senate—(1)proclaims the week of September 21 through September 25, 2020, to be National Clean Energy Week;(2)encourages individuals and organizations across the United States to support commonsense solutions that address the economic, environmental, and energy needs of the United States in the 21st century;(3)encourages the Federal Government, States, municipalities, and individuals to invest in clean, low-emitting energy technologies; and(4)recognizes the role of entrepreneurs and small businesses in ensuring the energy leadership of the United States in the global marketplace and supporting low-cost, clean, and reliable energy in the United States.